Execution Version




Exhibit 10.6




AMENDED AND RESTATED SECURITY AGREEMENT




This Amended and Restated Security Agreement (the “Agreement”) is dated
effective as of March 31, 2011, and is made by America West Resources, Inc, a
Nevada corporation (“AWR”) and its wholly-owned subsidiary, America West
Services, Inc., a Nevada corporation (“AWS”) (with AWR and AWS sometimes
collectively referred to as “Debtors”), in favor of Denly Utah Coal, LLC, a
Texas limited liability company (“Denly”), John Thomas Bridge and Opportunity
Fund, L.P., a Delaware limited partnership (“JTBOF1”) and John Thomas Bridge and
Opportunity Fund II, L.P., a Delaware limited partnership (“JTBOF2”)(with Denly,
JTBOF1 and JTBOF2 sometimes referred to collectively as the “Lenders”) and
Denly, as Collateral Agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Collateral Agent”) (collectively, the Lenders
and Collateral Agent are hereinafter referred to as the “Secured Parties”).




R E C I T A L S:




A.

Denly, JTBOF1, JTBOF2, AWR and AWS entered into that certain Loan Agreement
dated February 11, 2011 (as the same may be amended, the “2011 Loan Agreement”)
and all capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to such terms in the 2011 Loan Agreement;




B.

In 2008, Denly Predecessors made certain loans to AWR defined in the 2011 Loan
Agreement as the “2008 Denly Loans”;




C.

In 2009, Denly acquired the 2008 Denly Loans and renewed and extended such
indebtedness, and in connection with the renewal and extension of such loans AWR
executed and delivered in favor of Denly that certain Security Agreement dated
October 9, 2009 (the “2009 Denly Security Agreement”);




D.

Also in 2009, Denly, JTBOF1 and other parties (such other parties being referred
to herein as the “Other Lenders”) made loans of $3,800,000 to AWS (the “2009
Equipment Loans”) to AWS and, in connection with such loans, AWS executed and
delivered in favor of Denly, JTBOF1, and the Other Lenders that certain Security
Agreement dated May 26, 2009 (the “2009 Equipment Security Agreement”) pursuant
to which AWS granted a first priority security interest in and of the assets of
AWS;




E.

Each of the Other Lenders has converted his portion of the 2009 Equipment Loans
into common stock of AWR and is no longer the holder of any indebtedness of AWR
or AWS;




F.

Contemporaneously with the execution and delivery of this Agreement, (a) AWR has
assumed and agreed to pay the obligations of AWS under and with respect to the
2009 Equipment Loans and all of the remaining indebtedness of AWR to each of the
Lenders has been consolidated, renewed and extended into (i) that certain
Secured Promissory Note made by AWR, dated of even date with this Agreement and
payable to the order of Denly in the original principal amount of Ten Million
Seven Hundred Sixty Five Thousand Eight Hundred Thirty Eight and 89/100 Dollars
($10,765,838.89) (the “Denly Renewal Note”), (ii) that certain Secured
Promissory Note made by AWR, dated of even date with this Agreement and payable
to the order of JTBOF1 in the original principal amount of Four Hundred Fifteen
Thousand One Hundred Seventeen and 67/100 Dollars ($415,117.67) (the “JTBOF1
Renewal Note”), and (iii) that certain Secured Promissory Note made by AWR,
dated of even date with this Agreement and payable to the order of JTBOF2 in the
original principal amount of Three Hundred Seventy-Four Thousand Three Hundred
Nine and 31/100 Dollars ($374,309.31) (the “JTBOF2 Renewal Note”), and (b) AWS
has executed and delivered its Guaranty Agreement of even date herewith (the
“AWS Guaranty”) by which it has guaranteed, among other things, the prompt
payment of the Denly Renewal Note and the JTBOF1 Renewal Note;




G.

The Denly Renewal Note, the JTBOF1 Renewal Note and the JTBOF2 Renewal Note are
sometimes referred to collectively in this Agreement as the “Notes”; and




H.

This Agreement amends and restates the obligations of each of AWR under the 2009
Denly Security Agreement and AWS under the 2009 Equipment Security Agreement and
renews and extends all of the liens and security interests arising under such
prior agreements in order to secure the indebtedness evidenced by the Notes and
all of the other obligations of AWR and AWS more particularly described in this
Agreement as the “Obligations,” all as more particularly provided below.




A G R E E M E N T S:




NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to renew and extend certain of the indebtedness owed by Debtors to
Secured Parties, the Debtors hereby agree with Secured Parties, as follows:








--------------------------------------------------------------------------------



1.

Defined Terms.  Unless otherwise defined herein, terms which are defined in the
2011 Loan Agreement and used herein are so used as so defined, and the following
terms shall have the following meanings:




“Account Debtors” shall mean each Person and entity who is obligated to either
of the Debtors for performance or payment on an Account, Document, Instrument,
Chattel Paper or General Intangible.




“Accounts” shall mean all notes, drafts, instruments, documents, acceptances and
other forms of obligations now owned or hereafter received or acquired by or
belonging or owing to either of the Debtors (including under any trade names,
styles or divisions thereof) arising out of goods sold by it or services
rendered by it (including without limitation, any such obligation which would be
characterized as an account, general intangible or chattel paper under the UCC)
and all of the Debtors’ rights in, to and under all purchase orders now owned or
hereafter received or acquired by it for such goods or services, and all of the
rights of either of the Debtors to any goods represented by any of the foregoing
(including unpaid seller’s rights) and all moneys due or to become due to either
of the Debtors under all contracts for either or both of the sale of goods and
the performance of services by it (whether or not yet earned by performance) or
in connection with any other transaction, now in existence or hereafter arising,
including without limitation the right to receive the proceeds of said purchase
orders and contracts, and all collateral security and guarantees of any kind
given by any Person with respect to any of the foregoing.




“Assigned Receivables” shall mean all of the Debtors’ Accounts, Documents,
Instruments and Chattel Paper.




“Capital Stock” means corporate stock and any and all securities, shares,
partnership interests, limited partnership interests, limited liability company
interests, membership interests, equity interests, participations, rights,
securities, or other equivalent evidences of ownership (however designated) of
corporate stock or any of the foregoing issued by any entity (whether a
corporation, partnership, limited liability company, limited partnership, or
other type of entity and includes, without limitation, securities convertible
into Capital Stock and rights or options to acquire Capital Stock).




“Chattel Paper” has the meaning assigned in Section 9a.102(a)(11) of the UCC and
includes, without limitation, both Electronic Chattel Paper and Tangible Chattel
Paper.




“Collateral” means all of the property subject to the security interest
evidenced by this Security Agreement as described in Section 2 hereof.




“Commercial Tort Claim” has the meaning assigned in Section 9a.102(a)(13) of the
UCC.




“Copyrights” shall mean, collectively, all copyrights in which either Debtor has
or obtains an ownership interest or any other right during the term of this
Security Agreement, including without limitation, copyrights in published or
unpublished works, copyrights in works fixed in any tangible medium of
expression, copyrights in works existing or hereafter created or acquired, all
copyright registrations, copyright recordings, and applications therefor in any
country, including without limitation, any referred to in Schedule 2 attached
hereto.




“Document” has the meaning assigned in Section 9a.102(a)(30) of the UCC.




“Electronic Chattel Paper” has the meaning assigned in Section 9a.102(a)(31) of
the UCC.




“Equipment” has the meaning assigned in Section 9a.102(a)(33) of the UCC and
including, without limitation, all of each Debtor’s tangible personal property,
both now owned and hereafter acquired, including without limitation, all goods
used or bought for use primarily in a Debtor’s business, furniture, fixtures,
machinery, operating equipment, assembly and production equipment, engineering
and electrical equipment, motor vehicles, tools and parts, and all proceeds of
any thereof, as well as all additions and accessions thereto and substitutions
and replacements for any thereof, but excluding Inventory.  For the avoidance of
doubt, for so long as the Joy Model 10SC32-56BXHE-5 Shuttle Car, SN ET-16437
(the “Shuttle Car”) is leased by AWR pursuant to that certain Equipment Lease
dated February 28, 2011, the Shuttle Car will not be deemed to constitute
Equipment owned by Debtor; provided, that if Debtor hereafter acquires ownership
of the Shuttle Car, then it will be deemed to constitute Equipment owned by
Debtor.




“Event of Default” shall mean the occurrence of an “Event of Default” as defined
in the 2011 Loan Agreement or as defined in any of the Notes.




“Financial Assets” means any “financial asset,” as such term is defined in
Section 8-101(1)(i) of the UCC.




“General Intangibles” has the meaning assigned in Section 9a.102(a)(42) of the
UCC and including, without limitation, claims (including, without limitation,
all claims for income tax and other refunds), choses in action, judgments,
licensing agreements, royalty payments, goodwill, all amounts received as an
award in or settlement of a suit in damages, deposit accounts and interests in
joint ventures or general or limited partnerships, and all proceeds of any
thereof.





2




--------------------------------------------------------------------------------

“Goods” has the meaning assigned in Section 9a.102(a)(44) of the UCC.




“Instrument” has the meaning assigned in Section 9a.102(a)(47) of the UCC.




“Intangible Personal Property” means all of each Debtor’s cash on hand and cash
in and deposits with banks or other financial institutions, whether now owned or
hereafter acquired, including but not limited to all Accounts, Chattel Paper,
Documents, Instruments and General Intangibles (including, without limitation,
Payment Intangibles), all contracts, shares of stock, bonds, notes, evidences of
indebtedness and other securities, bills, notes and accounts receivable,
interests in life insurance policies, trademarks, trade names, service marks,
logos, corporate names, business names, patents, patent rights, copyrights,
claims, credits, chooses in action, licenses, permits, franchises and grants.




“Intellectual Property” means, collectively, the Licenses, Patents, Copyrights,
Trademarks, Software and Trade Secrets, including, without limitation, all
renewals thereof, all proceeds thereof (such as, by way of example and not in
limitation, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringement and all rights corresponding
thereto throughout the world and the good will of the business to which each
thereof relates.




“Inventory” has the meaning assigned in Section 9a.102(a)(48) of the UCC and
including, without limitation, all Goods held by either of the Debtors from time
to time for sale or lease or furnished or to be furnished under contracts of
service, both now owned and hereafter acquired, including without limitation all
Goods, merchandise, raw materials, Goods in process, finished Goods and other
tangible personal property both now owned and hereafter acquired by either of
the Debtors and held for sale or lease or furnished or to be furnished under
contracts of service or used or consumed in the Debtors’ business, and all
proceeds thereof, as well as all additions and accessions thereto and
substitutions and replacements for any thereof.




“Investment Property” means any “investment property” as such term is defined in
Section 9a.102(a)(49) of the UCC, now owned or hereafter acquired by either of
the Debtors, and, in any event, shall include, without limitation, each of the
following, whether now owned or hereafter acquired: (a) any security, whether
certificated or uncertificated; (b) any security entitlement; (c) any securities
account; (d) any commodity contract; and (e) any commodity account.




“Letter of Credit Right” means any “letter-of-credit right”, as such term is
defined in Section 9a.102(a)(51) of the UCC, now owned or hereafter acquired by
either of the Debtors, and in any event, shall include, without limitation, any
right to payment or performance under a letter of credit, whether or not he
beneficiary has demanded or is at the time entitled to demand payment or
performance (but shall not include any right of a beneficiary to demand payment
or performance under a letter of credit).




“Licenses” shall mean, collectively, all agreements, written or oral, expressed
or implied, (i) by either of the Debtors and granting rights in any Patents,
Copyright, Trademarks, Software or Trade Secrets to any third party and (ii) if
permissible to grant a security interest under the terms and provisions thereof,
all license agreements by which any third party grants rights in any Patents,
Copyrights, Trademarks, Software or Trade Secrets to either of the Debtors,
including any such agreements existing as of the date of this Security Agreement
or entered into or arising any time thereafter throughout the term of this
Security Agreement.




“2011 Loan Agreement” shall have the meaning assigned in the Recitals above.




“Obligations” shall mean all the unpaid principal amount of, and accrued
interest on, the Notes and all other obligations and liabilities of Debtors to
any of the Secured Parties, now existing or hereafter incurred, under, arising
out of or in connection with any of the Loan Documents or otherwise; it being
expressly agreed that the Obligations shall include all sums due or which may
become due pursuant to any other promissory note or notes now or hereafter
executed by the Debtors to evidence the Debtors’ indebtedness to the Secured
Parties, in accordance with the terms of such promissory note or notes, as well
as all other indebtedness now owing to either of the Secured Parties, and any
and all indebtedness hereafter to become owing the Secured Party, whether
evidenced by note, overdraft, endorsement or otherwise, and any and all
renewals, rearrangements or extensions of said indebtedness.




“Patents” shall mean, collectively, all letters patent of the United States or
any other country or any political subdivision thereof, all registrations and
recordings thereof, and all applications for letters patent of the United States
or any other country or any political subdivision thereof, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or any other country or any political subdivision
thereof, including, without limitation, any referred to in Schedule 3 attached
hereto, and (ii) all reissues, reexaminations, continuations, divisions,
continuations-in-part, extensions and renewals thereof, and the inventions
disclosed therein, including the right to make, use and sell the inventions
disclosed therein and all improvements and future improvements thereon, and all
other know-how or technical developments, whether or not patentable, now or
hereafter made.




“Payment Intangibles” has the meaning assigned in Section 9a.102(a)(61) of the
UCC.





3




--------------------------------------------------------------------------------

“Pledged Collateral” means the Pledged Shares and the Instruments evidencing any
obligations of the Debtors’ Subsidiaries or affiliates to either of the Debtors
described in Section 2(b).




“Pledged Shares” means all of the Capital Stock of each Subsidiary of AWR,
including, without limitation, all of the Capital Stock of AWS, Hidden Splendor
Resources, Inc. and America West Marketing, Inc.




“Proceeds” has the meaning assigned in Section 9a.102(a)(64) of the UCC,
specifically including both cash proceeds and non-cash proceeds.




“Record” has the meaning assigned in Section 9a.102(a)(69) of the UCC.




“Security Agreement” means this Security Agreement, as amended, supplemented or
otherwise modified from time to time.




“Software” shall mean, collectively, all computer programs, whether on tape,
disk, card, strip, cartridge or any other form, whether in object code, source
code or otherwise, which are either (i) used in the business of either of the
Debtors or (ii) in which either of the Debtors has any ownership interest,
license rights, or other interest, in each case whether now existing or
hereafter created or acquired, together with any modifications, derivative
works, updates, upgrades, supplements, new versions or releases with respect to
any thereof.




“Supporting Obligation” has the meaning assigned in Section 9a.102(a)(77) of the
UCC.




“Tangible Chattel Paper” has the meaning assigned in Section 9a.102(a)(78) of
the UCC.




“Trademarks” shall mean, collectively, all trademarks, tradenames, corporate
names, company names, business names, fictitious business names, service marks,
logos, other source or business identifiers, prints and labels on which any of
the foregoing have appeared or appear, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, registrations, recordings, and
applications in the United States Patent and Trademark Office, any state
trademark office or any other country or any political subdivision thereof, or
otherwise, including without limitation, any referred to in Schedule 4 attached
hereto and all goodwill associated with any of the above, and all renewals
thereof.




“Trade Secrets” shall mean, collectively, all information which is the subject
of any contractual obligation of confidentiality which is in the possession and
control of either of the Debtors and either (i) owned by either of the Debtors
or (ii) licensed to either of the Debtors with the right to pledge as security,
including any and all information which is used in the business of such Debtor
and which is legally protectable as a trade secret, confidential information, or
proprietary information.




“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Utah, and references herein are to the sub-section only of Utah Code
Title 70A; provided, however, that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interest evidenced by this Security Agreement in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Utah, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or effect of perfection or non-perfection.




2.

Grant of Security Interest.  As (i) collateral security for the prompt and
complete payment, performance and discharge when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations, AWR hereby grants to
each of Secured Parties a security interest, and (ii) collateral security for
the prompt and complete payment, performance and discharge when due (whether at
the stated maturity, by acceleration or otherwise) of the Guaranteed Debt (as
defined in the AWS Guaranty), AWS hereby grants to each of Denly and JTBOF1 a
security interest, in all of the following property now owned or at any time
hereafter acquired by either of the Debtors or in which either of the Debtors
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):




(a)

All of each Debtor’s Accounts, Chattel Paper, Commercial Tort Claims, Documents,
Equipment, General Intangibles, Goods, Inventory, Intellectual Property,
Intangible Personal Property and Letter of Credit Rights;




(b)

All Instruments, including, without limitation, or in addition, all instruments
evidencing indebtedness from time to time owed to either of the Debtors by its
Subsidiaries and affiliates and all interest, cash and other property from time
to time received, receivable, or otherwise distributed or distributable in
respect of or in exchange for any or all of such Instruments.




(c)

All Financial Assets and Investment Property, including, without limitation, or
in addition, the following:





4




--------------------------------------------------------------------------------



(i)

all of the Pledged Shares and the certificates (if any) representing the Pledged
Shares, and all dividends, cash, Instruments, and other property from time to
time received, receivable, or otherwise distributed or distributable in respect
of or in exchange for any or all of the Pledged Shares; and




(ii)

all additional Capital Stock from time to time owned or acquired by either of
the Debtors in any manner, and all dividends, cash, Instruments, and other
property from time to time received, receivable, or otherwise distributed or
distributable in respect of or in exchange for any or all of such Capital Stock;




(d)

All rights, titles and interests of either of the Debtors, now owned or
hereafter acquired, to all other property and assets, real, personal or mixed
(excluding the Shuttle Car but only for so long as it is leased by AWR pursuant
to that certain Equipment Lease dated February 28, 2011);




(e)

All awards to which either of the Debtors may now or at any time hereafter
become entitled in respect of any Taking of any thereof (as used herein, a
“Taking” shall mean a taking, conveyance or sale of all or any part of the
foregoing property or any interest therein or right accruing thereto, as a
result of, or in lieu or anticipation of, the exercise of the right of
appropriation, confiscation, condemnation or eminent domain);




(f)

All Supporting Obligations, rents, income and issues arising from or in
connection with, and all Proceeds of, any of the foregoing property; and




(g)

All of each Debtor’s Records, correspondence, credit files, records, computer
programs, computer tapes, disks, cards, strips, cartridges, and other papers and
documents in the possession or control of either of the Debtors.




3.

Special Provisions Relating to Assigned Receivables.




(a)

Debtor Remains Liable under Assigned Receivables.  Anything herein to the
contrary notwithstanding, the Debtors shall remain liable under each of the
Assigned Receivables to observe and perform all the conditions and obligations
to be observed and performed by it thereunder, all in accordance with the terms
of any agreement giving rise to each thereof in accordance with and pursuant to
the terms and provisions of each thereof.  Secured Parties shall not have any
obligation or liability under any Assigned Receivables (or any agreement giving
rise to any thereof) by reason of or arising out of this Security Agreement or
the receipt by such Secured Parties of any payment relating to any thereof
pursuant hereto, nor shall Secured Parties be obligated in any manner to perform
any of the obligations of either of the Debtors under or pursuant to any
Assigned Receivables (or any agreement giving rise to any thereof) or to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any of the Assigned Receivables (or any agreement giving rise to any
thereof) or to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.




(b)

Notice to Account Debtors.  Upon the request of any of the Secured Parties at
any time either before or after the occurrence of an Event of Default, the
Debtors shall notify Account Debtors that the Assigned Receivables have been
assigned to the Secured Parties and that payments in respect thereof shall be
made directly to Denly for the account of the Secured Parties.  The Secured
Parties may at any time (either before or after the occurrence of an Event of
Default) in their own names or in the name of others communicate with Account
Debtors to verify with them to its satisfaction the existence, amount and terms
of any Assigned Receivables.




(c)

Collections on Assigned Receivables.  The Secured Parties hereby authorize the
Debtors to collect the Assigned Receivables; provided, however, the Secured
Parties may, at any time prior to (or after) the occurrence of an Event of
Default, direct any or all Account Debtors to make payment of all amounts due
and to become due under Assigned Receivables directly to Denly for the account
of the Secured Parties; provided, further however, that upon the occurrence and
during the continuance of an Event of Default, the Secured Parties shall have
the rights and remedies provided in Section 9 hereof in addition to its other
rights and remedies.  At the request of either of the Secured Parties, the
Debtors shall deliver to the Secured Parties all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Assigned Receivables.




(d)

Analysis of Assigned Receivables.  The Secured Parties shall have the right to
make test verifications of the Assigned Receivables in any manner and through
any medium that it reasonably considers advisable, and the Debtors shall furnish
all such assistance and information as the Secured Parties may require in
connection therewith.  At any time and from time to time, upon the Secured
Parties’ request and at the expense of the Debtors, the Debtors shall cause
independent public accountants or others satisfactory to Secured Parties to
furnish to Secured Parties reports showing reconciliations, aging and test
verifications of, and trial balances for, the Assigned Receivables.





5




--------------------------------------------------------------------------------



(e)

Limitations on Discounts, Compromises, Extensions of Assigned Receivables.
 Other than in the ordinary course of business as generally conducted by the
Debtors over a period of time, neither of the Debtors will grant any extension
of the time of payment of any of the Assigned Receivables, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partially, any person liable for the payment thereof, or allow any credit or
discount whatsoever thereon.




(f)

Indemnity.  In any suit, proceeding or action brought by Secured Parties under
any Assigned Receivables for any sum owing thereunder, or to enforce any
provisions of any Assigned Receivables, the Debtors will save, indemnify and
keep Secured Parties harmless from and against all expense, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
or liability whatsoever of the Account Debtor thereunder, arising out of a
breach by either of the Debtors of any obligation thereunder or arising out of
any other agreement, indebtedness or liability at any time owing to or in favor
of such Account Debtor or its successors from either of the Debtors.




4.

Representations and Warranties.  The Debtors hereby represent and warrant that:




(a)

Organization and Authority.  Each of the Debtors is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
its organization.  The exact legal name of the Debtors and the state of
organization  are set forth in the first paragraph of this Security Agreement.
 Each of the Debtors has the corporate power and authority to execute, deliver,
and perform this Security Agreement, and the execution, delivery, and
performance of this Security Agreement by the Debtors have been authorized by
all necessary corporate action on the part of the Debtors.




(b)

Federal Employer Identification Number.  The Federal Employer Identification
Number of each Debtor is shown on Schedule 1 attached, and it has never utilized
any other Federal Employee Identification Number.




(c)

Enforceability.  This Security Agreement constitutes a legal, valid and binding
obligation of the Debtors enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally.




(d)

Principal Place of Business.  The principal place of business and chief
executive office of the Debtors, and the office where the Debtors keep their
books and records, is located at the address of the Debtors shown on Schedule 1
attached as the Debtors’ principal place of business.  All other places of
business are shown as such on Schedule 1 attached.




(e)

Title; No Other Liens.  Except for the liens granted to Secured Parties pursuant
to this Security Agreement and other Permitted Liens, the Debtors own each item
of the Collateral free and clear of any and all liens or claims of others. No
security agreement, financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as may have been filed in favor of Secured Parties pursuant to this
Security Agreement.




(f)

Perfected First Priority Liens.  The liens granted pursuant to this Security
Agreement constitute perfected liens on the Collateral in favor of Secured
Parties, and except for liens created in connection with the Permitted Liens (as
defined under the 2011 Loan Agreement, other than those created by this
Agreement), are prior to all other liens on the Collateral created by the
Debtors and in existence on the date hereof and which are enforceable as such
against all creditors of and purchasers from either of the Debtors.




(g)

Assigned Receivables.  The amount represented by the Debtors to Secured Parties
from time to time as owing by each Account Debtor or by all Account Debtors in
respect of the Assigned Receivables will at such time be the correct amount
actually owing by such Account Debtors.





6




--------------------------------------------------------------------------------



(h)

Assigned Receivables and Consents.  Each existing Assigned Receivable is, and
each future Assigned Receivable will be, a bona fide, valid and legally
enforceable obligation of the Debtors, and, to their knowledge, the Account
Debtors in respect thereof.  No consent of any party (other than the Debtors) to
any Assigned Receivable is required, or purports to be required, in connection
with the execution, delivery and performance of this Security Agreement.  Each
existing Assigned Receivable is, and each future Assigned Receivable will be, in
full force and effect and constitutes, and will constitute, a valid and legally
enforceable obligation of the obligor in respect thereof or parties thereto,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally.  No consent or authorization of, filing with or
other act by or in respect of any Governmental Authority is required in
connection with the execution, delivery, performance, validity or enforceability
of any of the existing Assigned Receivables (nor will any such be required with
respect to any future Assigned Receivable) by any party thereto other than those
which have been (or will be, with respect to any future Assigned Receivable)
duly obtained, made or performed, are (or will be, with respect to any future
Assigned Receivable) in full force and effect and do not (and will not) subject
the scope of any such Assigned Receivables to any material adverse limitation,
either specific or general in nature. Neither the Debtors nor (to the best of
the Debtors’ knowledge) any other party to any of the existing Assigned
Receivables is in default or is likely to become in default in the performance
or observance of any of the terms thereof.  The right, title and interest of the
Debtors in, to and under each of the existing Assigned Receivables are not
subject to any defense, offset, counterclaim or claim which would materially
adversely affect the value of such Assigned Receivables as Collateral, nor have
any of the foregoing been asserted or alleged against either Debtor as to any of
the foregoing.  The Debtors have delivered, or will deliver upon execution
thereof, to Secured Parties a complete and correct copy of each Document,
Instrument and Chattel Paper, including all amendments, supplements and other
modifications thereto.




(i)

Intellectual Property.  Schedules 2, 3 and 4 include all Intellectual Property
owned by each Debtor and further sets forth all Liens (if any) and other
limitations on the Debtors’ rights in such Intellectual Property.  Except as
disclosed on Schedules 2, 3 and 4, none of the Intellectual Property infringes
on or violates the rights of any Person, subject to such claims, violations, and
infringements as do not, in the aggregate give rise to any liability on the part
of the Debtors which has or is likely to result in a Material Adverse Change.
 Other than as set forth on Schedules 2, 3 and 4, the rights of the Debtors to
sell, franchise or license Intellectual Property may be transferred or assigned
by the Debtors with only such exceptions as do not result in a Material Adverse
Change.  All Intellectual Property is valid, enforceable, not infringed, and not
violated by any third party except to the extent that such invalidity,
unenforceability, infringement, or violation of any Intellectual Property would
not result in a Material Adverse Change.  Except as set forth in Schedules 2, 3
and 4, none of the Intellectual Property is the subject of any licensing,
franchise agreement, or any other agreement granting any rights to any third
party.  No holding, decision or judgment has been rendered by any court,
tribunal, regulatory authority or Governmental Authority which would limit,
cancel or question the validity, enforceability, or scope of any Intellectual
Property, except to the extent that such would not result in a Material Adverse
Change.  Except as set forth in Schedules 2, 3 and 4, no action or proceeding is
pending (1) seeking to limit, cancel or question the validity, enforceability,
or scope of any Intellectual Property, or (2) which, if adversely determined,
would result in a Material Adverse Change.  Except as set forth in Schedules 2,
3 and 4, no Intellectual Property is recorded, registered or used in
jurisdictions other than the United States and its territories.




(j)

Governmental Obligors.  Except as set forth on Schedule 5 attached none of the
Account Debtors is a Governmental Authority.




(k)

No Conflict.  The execution, delivery and performance of this Security Agreement
will not violate any provision of any requirement of law or contractual
obligation of either of the Debtors and will not result in the creation or
imposition of any lien on any of the properties or revenues of either of the
Debtors pursuant to any requirement of law or contractual obligation of such
Debtor, except as contemplated hereby.




(l)

No Consents, etc.  No consent or authorization of, filing with, or other act by
or in respect of, any arbitrator or Governmental Authority and no consent of any
other Person (including, without limitation, any stockholder or creditor of
either of the Debtors), is required in connection with the execution, delivery,
performance, validity or enforceability of this Security Agreement.




(m)

Pledged Shares and Instruments.




(i)

The Pledged Shares have been duly authorized and validly issued and, as required
by the articles of incorporation, articles of organization, bylaws, operating
agreement, regulations and other constitutional documents of each of the
Subsidiaries of each of the Debtors, are fully paid and nonassessable under the
laws of the jurisdiction of incorporation or organization of the issuers
thereof.  The Instruments have been duly authorized and validly issued by each
of the Subsidiaries of each of the Debtors and constitute legally enforceable
indebtedness of each such Subsidiaries.




(ii)

Each of Debtors is the legal and beneficial owner of the Pledged Shares held by
it, free and clear of any lien s and claims of others, and neither of the
Debtors has sold, granted any option with respect to, assigned, transferred or
otherwise disposed of any of its rights or interest in or to the Pledged Shares
or the Instruments.





7




--------------------------------------------------------------------------------



(iii)

On the date hereof, the Pledged Shares constitute the percentage of the issued
and outstanding shares of Capital Stock of each of the Subsidiaries of each of
the Debtors indicated on Schedule 6, as such Schedule 6 may from time to time be
supplemented, amended or modified.  AWR has delivered to the Collateral Agent
(or his representatives) all stock certificates issued to AWR representing the
Pledged Shares.




5.

Covenants.  The Debtors jointly and severally covenant and agree with the
Secured Parties that, from and after the date of this Security Agreement until
the Obligations are paid in full:




(a)

Further Documentation.  At any time and from time to time, upon the written
request of either of the Secured Parties, and at the sole expense of the
Debtors, the Debtors will promptly and duly execute and deliver such further
instruments and documents and take such further action as Secured Parties may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Security Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any jurisdiction with
respect to the liens created hereby.  The Debtors also hereby irrevocably
authorize the Secured Parties at any time and from time to time to file in any
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as “all assets” of the Debtors or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Chapter 9 of the UCC, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by subchapter E of Chapter 9 of the UCC for the sufficiency or filing
office acceptance of any financing statement or amendment, including (A) whether
either of the Debtors is an organization, the type of organization and any
organization identification number issued to either of the Debtors and (B) in
the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates.  The Debtors agree
to furnish the Secured Parties any such information promptly upon request.




(b)

Maintenance of Records.  The Debtors will keep and maintain at their own cost
and expense satisfactory and complete records of the Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to the Inventory and Assigned Receivables.  The Debtors will mark
their books and records pertaining to the Collateral to evidence this Security
Agreement and the security interests granted hereby.  For the further security
of Secured Parties, Secured Parties shall have a security interest in all of the
books and records of each of the Debtors pertaining to the Collateral (such
records including, without limitation, computer software, whether on tape, disk,
card, strip, cartridge or any other form), and the Debtors shall turn over any
such books and records to Secured Parties or to their representatives during
normal business hours at the request of Secured Parties.




(c)

Intellectual Property.




(i)

The Debtors (either themselves or through licensees) will, except with respect
to any Trademark that is of negligible economic value to it, (i) continue to use
each Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) employ such Trademark with the
appropriate notice of registration, and (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Secured Parties shall obtain a perfected security interest in such mark pursuant
to this Security Agreement.




(ii)

The Debtors will not, except with respect to any Intellectual Property that is
of negligible economic value to it, do any act, or omit to do any act, or permit
any licensee or sublicensee to do any act, or omit to do any act, whereby any
such Intellectual Property may become unenforceable, invalidated, canceled,
abandoned, lost, expired, terminated or dedicated to the public.




(iii)

The Debtors (either themselves or through licensees) will display the
appropriate copyright notice as required under the applicable copyright law for
each work covered by a Copyright which is published, reproduced, displayed,
adopted or distributed.




(iv)

The Debtors shall notify the Secured Parties within a reasonable period of time,
not to exceed three months, if it knows that any material Intellectual Property
may become invalidated, canceled, abandoned, lost, dedicated to the public,
unenforceable, infringed or the subject of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in the United States Copyright Office, the United
States Patent and Trademark Office or in any court or tribunal in the United
States or any other country) regarding the ownership or interest of either of
the Debtors in such Intellectual Property or regarding the validity,
enforceability or infringement of any such Intellectual Property.





8




--------------------------------------------------------------------------------



(v)

Whenever either of the Debtors, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration or issuance
of any Intellectual Property, in any state or country, such Debtor shall report
such filing to the Secured Parties within five business days after the last day
of the fiscal quarter in which such filing occurs.  Upon request of the Secured
Parties, the Debtors shall execute and deliver any and all agreements,
instruments, documents, and papers as the Secured Parties may reasonably request
to evidence the security interest of the Secured Parties in any Intellectual
Property and the goodwill and general intangibles of the Debtors relating
thereto or represented thereby, and the Debtors hereby constitute Denly as their
attorney-in-fact to execute and file all such writings for the foregoing
purposes, all legal acts of such attorney being hereby ratified and confirmed;
such power being coupled with an interest is irrevocable until the Indebtedness
and Obligations are paid and performed in full and the 2011 Loan Agreement is
terminated, whereupon such agency and power shall be deemed to be terminated
immediately without further action.




(vi)

The Debtors will take all reasonable and necessary steps which are consistent
with the business judgment of the Debtors’ management, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office, or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application relating to (and to obtain the relevant registration) and to
maintain the registration of the Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use, affidavits of
incontestability, and opposition, interference and cancellation proceedings.




(vii)

In the event that any Collateral consisting of Intellectual Property is
infringed, violated, misappropriated, or diluted by a third party, the Debtors
shall notify the Secured Parties within a reasonable period of time after
Debtors learn thereof, but not more than three months after such infringement,
violation, misappropriation or dilution, and shall, if consistent with
reasonable business practice, (i) promptly sue for infringement, unfair
competition, misappropriation or dilution and to obtain injunctive relief and to
recover any and all damages and profits for such infringement, unfair
competition, misappropriation or dilution, and (ii) take such other actions as
are appropriate under the circumstances to protect such Collateral consisting of
Intellectual Property.




(viii)

Unless consistent with reasonable business judgment, neither of the Debtors will
enter into any agreements in connection with any Intellectual Property which is
inconsistent with such Debtor’s obligations under this Security Agreement,
without the prior written consent of the Secured Parties, including, without
limitation, any license, sublicense or other right which such Debtor may grant
for less than reasonable consideration.




(d)

Compliance with Terms of Contracts, etc.  The Debtors will perform and comply in
all material respects with all their respective contractual obligations relating
to the Collateral.




(e)

Payment of Obligations.  The Debtors will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of its income or profits therefrom, as well as all claims of any kind
(including, without limitation, claims for labor, materials and supplies)
against or with respect to the Collateral, except that no such charge need be
paid if (i) the validity thereof is being contested in good faith by appropriate
proceedings, (ii) such proceedings do not involve any material danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(iii) such charge is adequately reserved against on the Debtors’ books to the
reasonable satisfaction of the Secured Parties.




(f)

Limitation on Liens on Collateral.  The Debtors will not create, incur or permit
to exist, will defend the Collateral against, and will take such other action as
is necessary to remove, any lien or claim on or to the Collateral or any part
thereof, other than the liens created hereby, and will defend the right, title
and interest of the Secured Parties in and to any of the Collateral against the
claims and demands of all persons whomsoever.




(g)

Limitations on Dispositions of Collateral.  The Debtors will not sell, transfer,
lease or otherwise dispose of any of the Collateral, or attempt, offer or
contract to do so other than the sale of Inventory in the ordinary course of
business and the sale and replacement of Equipment in the ordinary course of
business.  The Collateral shall remain in the Debtors’ possession and control at
all times at the Debtors’ risk of loss.  Unless the Secured Parties otherwise
consent in writing in advance, (i) the Inventory and Equipment shall be kept at
the addresses shown on Schedule 1 attached hereto, except for its temporary
removal in connection with its ordinary use and (ii) the Assigned Receivables
and books and records pertaining thereto shall be kept at the Debtors’ chief
executive office at the address set forth as Debtors’ principal place of
business on Schedule 1 attached.  Until the occurrence of an Event of Default,
the Debtors may use the Collateral in any lawful manner not inconsistent with
this Security Agreement and not inconsistent with the terms or conditions of any
policy of insurance thereon and except for Assigned Receivables may also sell
the Collateral in the ordinary course of business.  The Secured Parties’
security interest shall attach to all Proceeds of sales and other dispositions
of the Collateral.  A sale in the ordinary course of business does not include a
transfer in partial or total satisfaction of a debt.





9




--------------------------------------------------------------------------------



(h)

Limitations on Modifications, Waivers, Extensions of Contracts and Agreements
Giving Rise to Assigned Receivables.  The Debtors will not (i) amend, modify,
terminate or waive any provision of any contract or any agreement giving rise to
an Assigned Receivable in any manner which could reasonably be expected to
materially adversely affect the value of such Assigned Receivable as Collateral,
(ii) fail to exercise promptly and diligently each and every material right
which it may have under each contract and each agreement giving rise to an
Assigned Receivable (other than any right of termination) or (iii) fail to
deliver to Secured Parties a copy of each material demand, notice or document
received by it relating in any way to any contract or any agreement giving rise
to an Assigned Receivable.




(i)

Limitations on Discounts, Compromises, Extensions of Assigned Receivables.
 Other than in the ordinary course of business as generally conducted by the
Debtors over a period of time, the Debtors will not grant any extension of the
time of payment of any of the Assigned Receivables, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partially, any Person liable for the payment thereof, or allow any credit or
discount whatsoever thereon.




(j)

Further Identification of Collateral.  The Debtors will furnish to Secured
Parties from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as either of Secured Parties may reasonably request, all in
reasonable detail.




(k)

Notices.  The Debtors will advise Secured Parties promptly, in reasonable
detail, at its address set forth in the 2011 Loan Agreement, (i) of any lien
(other than liens created hereby) on, or claim asserted against, any of the
Collateral and (ii) of the occurrence of any other event which could reasonably
be expected to have a material adverse effect on the aggregate value of the
Collateral or on the liens created hereunder.




(l)

Changes in Locations, Names, etc.  The Debtors will not (i) change the location
of their chief executive office or chief place of business from that specified
on Schedule 1 attached, or (ii) change, delete or add to its places of business
from those specified on Schedule 1 attached, or (iii) change their name,
identity or corporate structure to such an extent that any financing statement
filed by Secured Parties in connection with this Security Agreement would become
seriously misleading, or (iv) change its Federal Employer Identification Number,
unless it shall have given the Secured Parties at least 30 days prior written
notice thereof and prior to effecting any such change taken such steps as
Secured Parties may deem necessary or advisable to continue the perfection and
priority of the security interest granted pursuant hereto.




(m)

Maintenance of Insurance.  The Debtors will have and maintain insurance at all
times with respect to all Collateral against risks of fire, theft and such other
risks as the Secured Parties may require, including extended coverage, and in
the case of motor vehicles, including collision coverage.  Such insurance
policies shall also contain a standard mortgagee’s endorsement providing for
payment of any loss to the Secured Parties.  All policies of insurance shall
provide for ten (10) days written minimum cancellation notice to the Secured
Parties.  The Debtors shall furnish the Secured Parties evidence of compliance
with the foregoing insurance provisions.  The Secured Parties may act as
attorney for the Debtors in obtaining, adjusting, settling and canceling such
insurance and endorsing any drafts drawn by insurers of the Collateral.  The
Secured Parties may apply any proceeds of such insurance which may be received
by it in payment on account of the obligations secured hereby, whether due or
not.




(n)

After Acquired Property.  All property acquired by either of the Debtors after
the date hereof, which by the terms hereof is required or intended to be
subjected to the lien of this Security Agreement, shall, immediately upon the
acquisition thereof and without further mortgage, conveyance or assignment,
become subject to the lien of this Security Agreement as fully as though now
owned by such Debtor and specifically described herein.  Nevertheless, the
Debtors will do all such further acts and execute, acknowledge and deliver all
such further conveyances, mortgages, financing statements and assurances as the
Secured Parties shall reasonably require for accomplishing the purposes of this
Security Agreement.  To the extent that new or additional stock certificates
representing the Pledged Shares are issued to AWR, AWR will deliver such stock
certificates to Collateral Agent (or its designated representatives) promptly
following issuance.




(o)

Voting Rights; Distributions, Etc.




(i)

So long as no Event of Default shall have occurred and be continuing:




(a)

Debtors shall be entitled to exercise any and all voting and other consensual
rights (including, without limitation, the right to give consents, waivers
pertaining to any of the Pledged Collateral or any part thereof; provided,
however, that without the prior written consent of the Secured Parties, no vote
shall be cast or consent, waiver or ratification given or action taken which
would (x) be inconsistent with or violate any provision of this Agreement or any
other Loan Document or (y) amend, modify or waive any term, provision or
condition of the certificate of incorporation, by-laws, certificate of
formation, operating agreement or other charter document or other agreement
relating to, evidencing, providing for the issuance of or securing any
Collateral; and





10




--------------------------------------------------------------------------------



(b)

Unless a Default or an Event of Default shall have occurred and be continuing,
Debtors shall be entitled to receive and retain any and all dividends and
interest paid in respect of any of the Collateral.




During the continuance of any Default, any dividends, interest or other
distributions (whether in cash, securities, property or otherwise) received by
either of the Debtors with respect to any Pledged Collateral shall be held by
such Debtor in trust for the benefit of the Secured Parties and, upon the
request of Secured Parties, shall be delivered promptly to Secured Parties to
hold as Collateral or shall be applied by Secured Parties toward payment of the
Obligations, as Secured Parties may in its discretion determine.  If such
Default is waived or cured to the satisfaction of the Secured Parties, any such
distributions shall be returned promptly to Debtors (provided that no other
Default or Event of Default exists).  If such Default remains uncured and
becomes an Event of Default, any such distributions will be applied by Secured
Parties as provided in the 2011 Loan Agreement.




(ii)

Upon the occurrence and during the continuance of an Event of Default:




(a)

Secured Parties may, without notice to Debtors, transfer or register in the name
of Secured Parties or any of their nominees any or all of the Collateral
described in Section 2(b) or Section 2(c), the proceeds thereof (in cash or
otherwise) and all liens, security, rights, remedies and claims of Debtors with
respect thereto (collectively, the “Pledged Collateral”) held by Secured Parties
hereunder, and Secured Parties or their nominee may thereafter, after delivery
of notice to Debtors, exercise all voting and corporate rights at any meeting of
any corporation, partnership or other business entity issuing any of the Pledged
Collateral and any and all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any of the Pledged Collateral
as if it were the absolute owner thereof, including, without limitation, the
right to exchange at their discretion any and all of the Pledged Collateral upon
the merger, consolidation, reorganization, recapitalization or other
readjustment of any corporation, partnership or other business entity issuing
any of such Pledged Collateral or upon the exercise by any such issuer or
Secured Party of any right, privilege or option pertaining to any of the Pledged
Collateral, and in connection therewith, to deposit and deliver any and all of
the Pledged Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as it may determine,
all without liability except to account for property actually received by it,
but Secured Parties shall have no duty to exercise any of the aforesaid rights,
privileges or options, and Secured Parties shall not be responsible for any
failure to do so or delay in so doing.




(b)

All rights of either of the Debtors to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to subsection
5(o)(i)(a) and to receive the dividends, interest and other distributions which
it would otherwise be authorized to receive and retain pursuant to subsection
5(o)(i)(b) shall be suspended until such Default or Event of Default (as
applicable) shall no longer exist, and all such rights shall, until such Default
or Event of Default (as applicable) shall no longer exist, thereupon become
vested in Secured Parties which shall thereupon have the sole right to exercise
such voting and other consensual rights and to receive and hold as Collateral
such dividends, interest and other distributions.




(c)

All dividends, interest and other distributions which are received by either of
the Debtors contrary to the provisions of this subsection 5(o)(ii)(c) shall be
received in trust for the benefit of Secured Parties, shall be segregated from
other funds of Debtors and shall be forthwith paid over to Secured Parties as
Collateral in the same form as so received (with any necessary endorsement).




(d)

Debtors shall execute and deliver (or cause to be executed and delivered) to
Secured Parties all such proxies and other instruments as Secured Parties may
reasonably request for the purpose of enabling Secured Parties to exercise the
voting and other rights which they are entitled to exercise pursuant to this
subsection 5(o)(ii)(d) and to receive the dividends, interest and other
distributions which it is entitled to receive and retain pursuant to this
subsection 5(o)(ii).  The foregoing shall not in any way limit power and
authority granted to Secured Parties pursuant to Section 5.




(p)

Mortgagee’s and Landlord’s Waivers.  With respect to all locations of Collateral
more specifically described on Schedule 1 the Debtors shall use their best
efforts to cause each mortgagee of real property owned by the Debtors and each
landlord of real property leased by either of the Debtors to execute and deliver
instruments satisfactory in form and substance to the Secured Party by which
such mortgagee or landlord waives or subordinates its rights, if any, in the
Collateral.




(q)

Control.  The Debtors agree to take any or all action that may be necessary or
desirable or that the Secured Parties may request in order for the Secured
Parties to obtain control in accordance with Sections 9.104, 9.105, 9.106, and
9.107 of the UCC with respect to the following Collateral:  (i) Electronic
Chattel Paper, (ii) Investment Property and (iii) Letter of Credit Rights.




(r)

Titled Equipment.  With respect to each motor vehicle, trailer or other
Equipment which is subject to a certificate of title (collectively, “Titled
Equipment”) which is presently owned by either of the Debtors, the Debtors shall
deliver to the Secured Parties within five (5) days after the date hereof (to
the extent not previously delivered to the Secured Parties), and upon the
acquisition hereafter of any Titled Equipment, the Debtors shall immediately
notify the Secured Parties of such acquisition and immediately deliver to the
Secured Parties, a certificate of title to such Titled Equipment and, in all
such instances, cause the Secured Parties to be listed as the sole lienholder on
such certificate of title.





11




--------------------------------------------------------------------------------



6.

Commercial Tort Claims.  If either of the Debtors at any time holds or acquires
a Commercial Tort Claim, such Debtor shall promptly after commencement of any
proceedings related to such Commercial Tort claim notify the Secured Parties in
writing of the details thereof and grant to the Secured Parties in writing a
security interest therein or lien thereon and in the Proceeds thereof, in form
and substance satisfactory to the Secured Parties.




7.

Letter of Credit Rights.  If either of the Debtors is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Debtor, such
Debtor shall promptly notify the Secured Parties thereof in writing and, at the
Secured Parties’ request, such Debtor shall, pursuant to an agreement in form
and substance satisfactory to the Secured Parties, either (1) arrange for the
issuer or any confirmer of such letter of credit to consent to an assignment to
the Secured Parties of the proceeds of any drawing under the letter of credit or
(b) arrange for the Secured Parties to become the transferree beneficiary of the
letter of credit.




8.

Secured Parties’ Appointment as Attorney-in-Fact.




(a)

Powers.  Each of the Debtors hereby irrevocably constitutes and appoints the
Secured Parties and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of each of the Debtors and in the
name of the Debtors or in its own name, from time to time in the Secured
Parties’ discretion, for the purpose of carrying out the terms of this Security
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Security Agreement, and, without limiting the generality of the
foregoing, the Debtors hereby give the Secured Parties the power and right, on
behalf of the Debtors, without notice to or assent by the Debtors, to do the
following:




(i)

at any time when any Default or Event of Default shall have occurred and is
continuing, in the name of either of the Debtors or their own names, or
otherwise, to take possession of and indorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under, or
with respect to, any Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Secured Parties for the purpose of collecting any and all such
moneys due or with respect to such Collateral whenever payable;




(ii)

to pay or discharge taxes and liens levied or placed on or threatened against
the Collateral, to effect any repairs or any insurance called for by the terms
of this Security Agreement or the 2011 Loan Agreement and to pay all or any part
of the premiums therefor and the costs thereof; and




(iii)

upon the occurrence and during the continuance of any Default or Event of
Default, (a) to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Secured Parties or as Secured Parties shall direct; (b) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (c) to commence and prosecute any suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect the Assigned Receivables or any thereof and to enforce any other right
in respect of any Collateral; (d) to defend any suit, action or proceeding
brought against either Debtor with respect to any Collateral; (e) to settle,
compromise or adjust any suit, action or proceeding described in the preceding
clause and, in connection therewith, to give such discharges or releases as
Secured Parties may deem appropriate; (f) generally, to sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Secured Parties were the
absolute owner thereof for all purposes, and to do, at the Secured Parties’
option and the Debtors’ expense, at any time, or from time to time, all acts and
things which Secured Parties deem necessary to protect, preserve or realize upon
the Collateral and the liens of the Secured Parties thereon and to effect the
intent of this Security Agreement, all as fully and effectively as the Debtors
might do;




provided, however, that with respect to any Assigned Receivable the Secured
Parties may, at any time prior to (or after) the occurrence of an Event of
Default, direct any party liable for any payment thereunder to make payment of
all amounts due and to become due thereunder directly to the Secured Parties;
provided, however, that upon the occurrence and during the continuance of an
Event of Default Secured Parties shall have the rights and remedies provided in
Section 8 hereof in addition to its other rights and remedies.




The Debtors hereby ratify all that said attorneys shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.




(b)

Other Powers.  The Debtors also authorize the Secured Parties, at any time and
from time to time, to execute, in connection with the sale provided for in
Section 8 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.





12




--------------------------------------------------------------------------------



(c)

No Duty on the Part of Secured Parties.  The powers conferred on the Secured
Parties hereunder are solely to protect the interests of the Secured Parties in
the Collateral and shall not impose any duty upon the Secured Parties to
exercise any such powers.  The Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to the Debtors for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.




9.

Grant of License to Use Intellectual Property Collateral.  For the purpose of
enabling the Secured Parties to exercise their rights and remedies under Section
8 at such time as the Secured Parties, without regard to this Section 9, shall
be lawfully entitled to exercise such rights and remedies, the Debtors hereby
grant to the Secured Parties an irrevocable, non-exclusive license (exercisable
solely during the occurrence and continuance of any Event of Default and without
payment of royalty or other compensation to the Debtors) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by either
of the Debtors, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer and automatic machinery software and
programs used for the compilation or printout thereof.  With respect to any
Trademark licensed to the Secured Parties pursuant to this Section 9, the
Secured Parties agree to maintain and to cause any licensee or sublicensee to
maintain the quality of products and services offered under any such Trademark.




10.

Performance by Secured Parties of Debtors’ Obligations.  If the Debtors fail to
perform or comply with any of its agreements contained herein and the Secured
Parties, as provided for by the terms of this Security Agreement, shall
themselves perform or comply, or otherwise cause performance or compliance, with
such agreement, the expenses of the Secured Parties incurred in connection with
such performance or compliance, together with interest thereon at the rate of
eighteen (18%) per annum, shall be payable by the Debtors to the Secured Parties
on demand and shall constitute Obligations secured hereby.




11.

Proceeds.  In addition to the rights of the Secured Parties specified in Section
3(c) with respect to payments of Assigned Receivables, it is agreed that if a
Default or an Event of Default shall occur and be continuing (a) all Proceeds
received by either of the Debtors consisting of cash, checks and other non-cash
items shall be held by such Debtor in trust for the Secured Parties, segregated
from other funds of the Debtor, and shall, forthwith upon receipt by the Debtor,
be turned over to the Secured Parties in the exact form received by such Debtor
(duly indorsed by such Debtor to the Secured Parties, if required), and (b) any
and all such Proceeds received by the Secured Parties (whether from the Debtors
or otherwise) may, in the sole discretion of the Secured Parties, be held by the
Secured Parties for the Secured Parties as collateral security for, and then or
at any time thereafter may be applied by the Secured Parties against, the
Obligations (whether matured or unmatured), such application to be in such order
as the Secured Parties shall elect.  Any balance of such Proceeds remaining
after the Obligations shall have been paid in full shall be paid over to the
Debtors or to whomsoever may be lawfully entitled to receive the same.




12.

Rights and Remedies.  If an Event of Default shall have occurred and be
continuing, the Secured Parties shall have the following rights and remedies:




(a)

The Secured Parties may declare the Obligations or any part thereof immediately
due and payable, without notice, demand, presentment, notice of dishonor, notice
of acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by the Debtors.





13




--------------------------------------------------------------------------------



(b)

In addition to all other rights and remedies granted to the Secured Parties in
this Agreement, the 2011 Loan Agreement or in any other Loan Document or by
applicable law, the Secured Parties shall have all of the rights and remedies of
a secured party under the UCC (whether or not the UCC applies to the affected
Collateral).  Without limiting the generality of the foregoing, the Secured
Parties may, (i) without demand or notice to the Debtors or any other Person,
collect, receive, or take possession of the Collateral or any part thereof and
for that purpose the Secured Parties may enter upon any premises on which the
Collateral is located and remove the Collateral therefrom or render it
inoperable, and/or (ii) sell, lease, or otherwise dispose of the Collateral, or
any part thereof, in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or at any of Secured Parties’ offices or elsewhere,
for cash, on credit, or for future delivery, and upon such other terms as the
Secured Parties may deem commercially reasonable or otherwise as may be
permitted by law.  The Secured Parties shall have the right at any public sale
or sales, and, to the extent permitted by applicable law, at any private sale or
sales, to bid (which bid may be, in whole or in part, in the form of
cancellation of indebtedness) and become a purchaser of the Collateral or any
part thereof free of any right or equity of redemption on the part of either of
the Debtors, which right or equity of redemption is hereby expressly waived and
released by the Debtors.  Upon the request of the Secured Parties, the Debtors
shall assemble the Collateral and make it available to the Secured Parties at
any place designated by the Secured Parties that is reasonably convenient to the
Debtors and the Secured Parties.  If and to the extent that a notice of sale is
required to be given in accordance with the UCC (which notice shall not be
required to be given, for example, with respect to Collateral that is of a type
customarily sold on a recognizable market), Debtors agree that the Secured
Parties shall not be obligated to give more than ten (10) days prior written
notice of the time and place of any public sale or of the time after which any
private sale may take place and that such notice shall constitute reasonable
notice of such matters.  The Secured Parties shall not be obligated to make any
sale of Collateral if it shall determine not to do so, regardless of the fact
that notice of sale of Collateral may have been given.  The Secured Parties may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  The Debtors shall be liable for
all reasonable expenses of retaking, holding, preparing for sale, or the like,
and all reasonable attorneys’ fees, legal expenses, and other costs and expenses
incurred by the Secured Parties in connection with the collection of the
Obligations and the enforcement of the rights of the Secured Parties under this
Agreement.  The Debtors shall remain liable for any deficiency if the Proceeds
of any sale or other disposition of the Collateral applied to the Obligations
are insufficient to pay the Obligations in full.  The Secured Parties shall
apply the Collateral against the Obligations as provided in this Agreement.  The
Debtors waive all rights of marshaling, valuation, and appraisal in respect of
the Collateral.  Any cash held by the Secured Parties as Collateral and all cash
proceeds received by the Secured Parties in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Secured Parties, be held by the Secured Parties as collateral
for, and then or at any time thereafter applied in whole or in part by the
Secured Parties against, the Obligations in the order provided by this
Agreement.  Any surplus of such cash or cash proceeds held by the Secured
Parties and remaining after payment in full of all the Obligations shall be paid
over to the Debtors or to whomsoever may be lawfully entitled to receive such
surplus; provided that the Secured Parties shall have no obligation to invest or
otherwise pay interest on any amounts held by it in connection with or pursuant
to this Agreement.




(c)

The Secured Parties may cause any or all of the Collateral held by them to be
transferred into the name of the Secured Parties or the name or names of the
nominee or nominees of the Secured Parties.




(d)

The Secured Parties may exercise any and all rights and remedies of the Debtors
under or in respect of the Collateral, including, without limitation, any and
all rights of the Debtors to demand or otherwise require payment of any amount
under, or performance of any provision of, any of the Collateral and any and all
voting rights and corporate powers in respect of the Collateral.  The Debtors
shall execute and deliver (or cause to be executed and delivered) to the Secured
Parties all such proxies and other instruments as the Secured Parties may
reasonably request for the purpose of enabling the Secured Parties to exercise
the voting and other rights which it is entitled to exercise pursuant to this
clause (d) and to receive the dividends, interest, and other distributions which
it is entitled to receive hereunder.




(e)

The Secured Parties may collect or receive all money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so.




(f)

On any sale of the Collateral, the Secured Parties are hereby authorized to
comply with any limitation or restriction with which compliance is necessary, in
the view of the Secured Parties’ counsel, in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any applicable Governmental Authority.





14




--------------------------------------------------------------------------------



13.

Private Sales.  The Debtors recognize that the Secured Parties may be unable to
effect a public sale of any or all of the Collateral by reason of certain
prohibitions contained in the laws of any jurisdiction outside the United States
or in the Securities Act of 1933, as amended from time to time (the “Securities
Act”) and applicable state securities laws, but may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Collateral for their
own account for investment and not with a view to the distribution or resale
thereof.  The Debtors acknowledge and agree that any such private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall, to the extent permitted by law, be deemed to have been made
in a commercially reasonable manner.  The Secured Parties shall be under no
obligation to delay a sale of any of the Collateral for the period of time
necessary to permit the issuer of such securities to register such securities
under the laws of any jurisdiction outside the United States, under the
Securities Act, or under any applicable state securities laws, even if such
issuer would agree to do so.  Except for registration of securities, the Debtors
further agree to do or cause to be done, to the extent that the Debtors may do
so under applicable law, all such other reasonable acts and things as may be
necessary to make such sales or resales of any portion or all of the Collateral
valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees, or awards of any and all
courts, arbitrators, or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at the Debtors’ expense.




14.

Amendments, etc. with Respect to the Obligations.  The Debtors shall remain
obligated hereunder, and the Collateral shall remain subject to the lien granted
hereby, notwithstanding that, without any reservation of rights against the
Debtors, and without notice to or further assent by the Debtors, any demand for
payment of any of the Obligations made by Secured Parties may be rescinded by
Secured Parties, and any of the Obligations continued, and the Obligations, or
the liability of the Debtors or any other person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered, or released by
the Secured Parties and the 2011 Loan Agreement, the Notes, and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or part, as the Secured Parties
may deem advisable from time to time, and any guarantee, right of offset or
other collateral security at any time held by the Secured Parties for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  The Secured Parties shall not have any obligation to protect, secure,
perfect or insure this or any other lien at any time held by it as security for
the Obligations or any property subject thereto.  The Debtors waive any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Secured Parties upon this Security
Agreement; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Security
Agreement; and all dealings between the Debtors, on the one hand, and the
Secured Parties, on the other, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Security Agreement.




15.

Limitation on Duties Regarding Preservation of Collateral.  Secured Parties’
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9a.207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Secured Parties deal with
similar property for its own account.  Neither the Secured Parties nor any of
their directors, officers, members, managers, partners, employees or agents
shall be liable for failure to demand, collect or realize upon all or any part
of the Collateral or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Collateral upon the request of the Debtors
or otherwise.




16.

INDEMNIFICATION.  EACH OF THE DEBTORS, JOINTLY AND SEVERALLY, AGREES TO
INDEMNIFY EACH OF THE SECURED PARTIES AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, MEMBERS, MANAGERS, PARTNERS, EMPLOYEES,
ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS
AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT
WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION,
EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR ENFORCEMENT OF THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, (C) ANY
BREACH BY EITHER DEBTOR OF ANY REPRESENTATION, WARRANTY, COVENANT, OR ANOTHER
AGREEMENT CONTAINED IN THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, (D)
ANY DELAY IN PAYING ANY AND ALL EXCISE, SALES, USE, OR OTHER TAXES WHICH MAY BE
PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL, OR
(E) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING
RELATED TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY PROVISION OF THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES
HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE
INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM THE SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH PERSON.





15




--------------------------------------------------------------------------------



17.

Powers Coupled with an Interest.  All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.




18.

Severability.  Any provision of this Security Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent any such provision is prohibited or
unenforceable, then in lieu thereof, there shall be added automatically as a
part of this Security Agreement a provision as similar in terms to such
prohibited or unenforceable provision as may be possible and not be prohibited
or unenforceable.  No single or partial  exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver by the Secured
Parties of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Secured Parties would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.




19.

Waivers and Amendments; Successors and Assigns; Governing Law.  None of the
terms or provisions of this Security Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Debtors and the Secured Parties, provided that any provision of this
Security Agreement may be waived by the Secured Parties in a written letter or
agreement executed by the Secured Parties or by telex or facsimile transmission
from the Secured Parties. This Security Agreement shall be binding upon the
successors and assigns of the Debtors and shall inure to the benefit of each of
the Secured Parties and its successors and assigns.  This Security Agreement
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Utah.




20.

Notices.  Notices hereunder may be given and shall be deemed effective as
provided in the 2011 Loan Agreement.




21.

JURY WAIVER.  THE DEBTORS HEREBY WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY
OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
 THE DEBTORS RECOGNIZE AND AGREE THAT THE FOREGOING WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR THE SECURED PARTIES TO ENTER INTO THIS AGREEMENT.  THE
DEBTORS REPRESENT AND WARRANT THAT THEY HAVE REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.




22.

Headings.  The section headings appearing in this Security Agreement have been
inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this Security
Agreement.  Terms used in this instrument which are defined in the UCC and not
otherwise defined herein or in the 2011 Loan Agreement are used with the
meanings as defined in the UCC.




23.

Termination.  If all of the Obligations shall have been paid and performed in
full, the Secured Parties shall, upon the written request of the Debtors,
execute and deliver to the Debtors a proper instrument or instruments
acknowledging the release and termination of the security interests created by
this Agreement, and shall duly assign and deliver to the Debtors (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Secured Parties and has not previously been sold
or otherwise applied pursuant to this Agreement.  The foregoing notwithstanding,
if the payment of any amount of principal of or interest with respect to the
Obligations, or any portion thereof, is rescinded, voided, or must otherwise be
refunded by the Secured Parties upon the insolvency, bankruptcy, or
reorganization of either of the Debtors or otherwise for any reason whatsoever,
then each of (a) the Obligations, (b) the Loan Documents (including, without
limitation, this Agreement, the 2011 Loan Agreement and the Notes), (c) the
indebtedness, liabilities, and obligations of each Debtor and, (d) all liens for
the benefit of the Secured Parties, created under or evidenced by the Loan
Documents, will be automatically reinstated and become automatically effective
and in full force and effect, all to the extent that and as though such payment
so rescinded, voided, or otherwise refunded had never been made.




24.

Security for the Ratable Benefit of Lenders.  




(a)

The liens and security interest granted under this Security Agreement in the
Collateral owned by AWR shall be for the ratable benefit of each of the Lenders
and all proceeds of realization by the Secured Parties under this Security
Agreement, whether from the sale or foreclosure of any of such Collateral or
otherwise, shall be paid or distributed to Lenders, or among them, so that each
receives its proportionate share based upon the relative amount of the
Obligations owned by each of the Lenders as of the date of such application.





16




--------------------------------------------------------------------------------



(b)

The liens and security interest granted under this Security Agreement in the
Collateral owned by AWS shall be for the ratable benefit of Denly and JTBOF1 and
all proceeds of realization by Denly and JTBOF1 under this Security Agreement,
whether from the sale or foreclosure of any of such Collateral or otherwise,
shall be paid or distributed to Denly and JTBOF1, so that each receives its
proportionate share based upon the relative amount of the “Guaranteed Debt” (as
defined in the AWS Guaranty) owed by AWS to Denly and JTBOF1 under the AWS
Guaranty, respectively, as of the date of such application.




25.

Authority of Collateral Agent.  Each of the Lenders irrevocably appoints the
Collateral Agent to act on its behalf as the Collateral Agent hereunder and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as each the Lenders has or may have hereunder, subject in
all respects to the terms and provisions of the 2011 Loan Agreement.




SCHEDULES







Schedule 1 - Debtor’s Federal Employer Identification Number and Places of
Business

Schedule 2 - Description of Copyrights

Schedule 3 - Description of Patents

Schedule 4 - Description of Trademarks

Schedule 5 - Governmental Obligors

Schedule 6 - Capital Stock of Subsidiaries




Signature Pages to Follow





17




--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE FOR ATTACHMENT TO SECURITY AGREEMENT BETWEEN AMERICA
WEST RESOURCES, INC. AND AMERICA WEST SERVICES, INC., EACH A NEVADA CORPORATION
(COLLECTIVELY, THE “DEBTORS”) AND DENLY UTAH COAL, LLC, A TEXAS LIMITED
LIABILITY COMPANY, JOHN THOMAS BRIDGE AND OPPORTUNITY FUND, LP, A DELAWARE
LIMITED PARTNERSHIP, AND JOHN THOMAS BRIDGE AND OPPORTUNITY FUND II, LP, A
DELAWARE LIMITED PARTNERSHIP (COLLECTIVELY, THE “SECURED PARTIES”).




IN WITNESS WHEREOF, the Debtors have caused this Security Agreement to be duly
executed and delivered as of the date first above written.







America West Resources, Inc.,

a Nevada corporation







By:

/s/ Dan R. Baker            

Dan R. Baker

Chief Executive Officer










America West Services, Inc.,

a Nevada corporation







By:

/s/ Dan R. Baker            

Dan R. Baker

Chief Executive Officer











18




--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE FOR ATTACHMENT TO SECURITY AGREEMENT BETWEEN AMERICA
WEST RESOURCES, INC. AND AMERICA WEST SERVICES, INC., EACH A NEVADA CORPORATION
(COLLECTIVELY, THE “DEBTORS”) AND DENLY UTAH COAL, LLC, A TEXAS LIMITED
LIABILITY COMPANY, JOHN THOMAS BRIDGE AND OPPORTUNITY FUND, LP, A DELAWARE
LIMITED PARTNERSHIP, AND JOHN THOMAS BRIDGE AND OPPORTUNITY FUND II, LP, A
DELAWARE LIMITED PARTNERSHIP (COLLECTIVELY, THE “SECURED PARTIES”).







AGREED AND ACCEPTED:




Denly Utah Coal, LLC,

a Texas limited liability company







By:

/s/ D. Mark von Waaden  

D. Mark von Waaden

President








19




--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE FOR ATTACHMENT TO SECURITY AGREEMENT BETWEEN AMERICA
WEST RESOURCES, INC. AND AMERICA WEST SERVICES, INC., EACH A NEVADA CORPORATION
(COLLECTIVELY, THE “DEBTORS”) AND DENLY UTAH COAL, LLC, A TEXAS LIMITED
LIABILITY COMPANY, JOHN THOMAS BRIDGE AND OPPORTUNITY FUND, LP, A DELAWARE
LIMITED PARTNERSHIP, AND JOHN THOMAS BRIDGE AND OPPORTUNITY FUND II, LP, A
DELAWARE LIMITED PARTNERSHIP (COLLECTIVELY, THE “SECURED PARTIES”).







AGREED AND ACCEPTED:




John Thomas Bridge and Opportunity Fund, LP, a Delaware limited liability
company




By:

John Thomas Capital Group, LLC,

Its sole general partner







By:

/s/ George R. Jarkesy, Jr.  

George R. Jarkesy, Jr.,

Its Managing Member










John Thomas Bridge and Opportunity Fund II, LP, a Delaware limited liability
company




By:

John Thomas Capital Group, LLC,

Its sole general partner







By:

/s/ George R. Jarkesy, Jr.  

George R. Jarkesy, Jr.,

Its Managing Member














20




--------------------------------------------------------------------------------

DEBTORS EMPLOYER FEDERAL IDENTIFICATION NUMBERS AND

PLACES OF BUSINESS




1.

America West Resources, Inc.




(a)

Federal Employer Identification Number 84-1152135




(b)

Principal Place of Business:

57 West 200 South, Suite 400

Salt Lake City, Utah 84101




(c)

Other Places of Business:

3266 South 125 West

Price, Utah




2.

America West Services , Inc.




(a)

Federal Employer Identification Number 26-429190




(b)

Principal Place of Business:

57 West 200 South, Suite 400

Salt Lake City, Utah 84101




(c)

Other Places of Business:

3266 South 125 West

Price, Utah











21




--------------------------------------------------------------------------------

COPYRIGHTS




None.








22




--------------------------------------------------------------------------------

PATENTS




None.











23




--------------------------------------------------------------------------------

TRADEMARKS




None.








24




--------------------------------------------------------------------------------

GOVERNMENTAL OBLIGORS




None.














25




--------------------------------------------------------------------------------

SUBSIDIARIES







Subsidiary

State of Incorporation

No. of shares of capital stock

issued and outstanding

America West Services, Inc.

NV

100

America West Marketing, Inc.

NV

100

Hidden Splendor Resources, Inc.

NV

25,000,000











26


